Citation Nr: 1403889	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-27 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The record shows that the Appellant's daughter initiated a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  He died in June 1991, and the Appellant is seeking this benefit as his surviving daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the Appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.

The appellant was scheduled for a Travel Board hearing in April 2011 but she failed to appear.

The Board has reviewed the Veteran's Virtual VA file and has considered the documents contained therein.


FINDING OF FACT

By decision of March 1976, the VA Compensation and Pension Service determined that, by reason of treason, the Veteran had forfeited his rights to VA benefits under the provisions of 38 U.S.C.A. § 3504(a), now codified at 38 U.S.C.A. § 6104(a). 


CONCLUSION OF LAW

Entitlement to a one time payment from the Filipino Veterans Equity Compensation Fund is precluded by the prior determination of forfeiture under the provisions of Section 3504(a), now codified at 38 U.S.C.A. § 6104(a) (West 2002). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The VCAA does not apply to the Veteran's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  As will be explained below, his claim must be denied as a matter of law because the undisputed facts, when applied to the controlling law and regulations, render the Veteran ineligible for the claimed benefit.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

In addition, VA's General Counsel has held that there is no duty to notify a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004. 

In the instant case, there is no legal entitlement to the benefit claimed (Filipino Veterans Equity compensation benefits) because a declared forfeiture of VA benefits stands as a statutory bar to the appellant's receipt of any VA benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II. Legal Criteria and Analysis

The Appellant is seeking a one-time payment from the Filipino Veterans Equity Compensation Fund based upon her late father's military service.  The Appellant contends that her father had the requisite service in the Philippines during World War II to qualify for this benefit.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

In March 1976, Compensation and Pension Service determined that the Veteran had forfeited all rights to VA benefits for aiding an enemy of the United States based on provisions of Section 3504(a), now codified at 38 U.S.C.A. § 6104(a).  This section provides that any person shown by evidence satisfactory to the Secretary to be guilty of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or its allies shall forfeit all accrued or future gratuitous benefits under the laws administered by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002).  The March 1976 decision is not on appeal and it remains in effect. 

Inasmuch as the Veteran's forfeiture of VA benefits remains in effect, it constitutes a statutory bar to his surviving daughter's, the Appellant, receipt of any VA benefits, to include benefits from the Filipino Veterans Equity Compensation Fund.  See 38 U.S.C.A. § 6104.  

Moreover, even if the Veteran had not forfeited his rights to VA benefits, the Board observes that he passed away in June 1991, more than year 17 years prior to the enactment of the law authorizing payment from the Filipino Veterans Equity Compensation Fund.  Thus, the Veteran did not file a file a claim for these benefits prior to his death as required under the statute.  Furthermore, the RO received an application for entitlement to the one-time FVEC payment from the appellant, who is the Veteran's daughter.  The applicable regulations do not provide entitlement to the one-time FEVC payment to children of veterans.  Accordingly, his claim for such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 




____________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


